ORDER

PER CURIAM:
Rafael Castillo filed suit against Eloise W. Brown for damages arising from an automobile collision at an intersection. The jury entered a verdict which assessed sixty percent of the fault to Mr. Castillo and forty percent of the fault to Ms. Brown. The trial court entered judgment in favor of Mr. Castillo for $5,600. Mr. Castillo appeals, contending the trial court erred in submitting the jury instruction which defined failure to yield the right-of-way and in denying his motion for a new trial, in that the verdict was against the weight of the evidence and there was insufficient evidence to support it.
The judgment is affirmed. Rule 84.16(b).